The prosecution against this appellant, defendant in the court below, originated in the county court of Tuscaloosa county; the charge being a violation of the prohibition law by having in his possession prohibited liquors. From a judgment of conviction in the circuit court, this appeal was taken.
The evidence for the state, briefly narrated, is: Several officers went to the home of defendant, and while he was away in his field; that defendant's residence was about 30 yards from that of his mother; that a barn or crib near the home premises of defendant was searched by breaking open the door to same, and that inside were found 7 gallons of whisky, in two jugs and two charred kegs, one of which smelled like whisky; that the barn in which the liquor was found is located upon the home property of defendant's mother, who was not at home at the time; that defendant's dwelling house was 75 to 300 yards (on a separate property) from the barn in which the liquor was found; that the officers went to the field one mile away where defendant was at work and *Page 61 
told him they had found some whisky in his barn, and inquired of him if he had the key to the said barn; that he replied that he had; that defendant said the two charred kegs which were also found were his.
The defendant denied any connection with the whisky; denied having, or telling the officers he had, the key to the barn in which the whisky was found; denied, in fact, everything contained in the charge.
Under our law as it has grown up during the last few years we must hold that the evidence made a case for a jury's decision, and that the trial court properly refused the general affirmative charge requested by defendant, and likewise properly overruled his motion to set aside the verdict.
Charges 4, 5, and 6, refused to defendant, in view of what we have said above, were patently incorrect, and were properly refused.
There being no prejudicial error in the record, let the judgment be affirmed.
Affirmed.